                  Case 3:20-cv-05438-JLR Document 66 Filed 04/09/21 Page 1 of 3




 1                                                                        The Honorable James L. Robart

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 8

 9    MICHAEL RANDALL and ALLEN FINNEY, )                     Case No. 3:20-cv-05438-JLR
      individually and on behalf of themselves and all )
10    others similarly situated,                       )      ORDER GRANTING JOINT MOTION
                                                       )      TO LIFT THE STAY ON ALL
11                                        Plaintiff, )        PROCEEDINGS
                                                       )
12            v.                                       )
                                                       )
13    INTEGRATED COMMUNICATION                         )
      SERVICE, INC.; COMCAST                           )
14    CORPORATION; and COMCAST CABLE                   )
      COMMUNICATIONS MANAGEMENT, LLC, )
15                                                     )
                                       Defendants. )
16

17             The Court, having received and considered the parties’ Joint Motion to Lift the Stay on

18    All Proceedings (“Motion”), and for good cause appearing, HEREBY GRANTS the Motion and

19    issues the following ORDER:

20                 1. The stay on all proceedings in this case is hereby lifted.

21                 2. Plaintiffs’ Motion for Conditional Certification (ECF 50) is hereby re-noted for

22                     May 21, 2021. Defendants’ Opposition is due April 30, 2021 and Plaintiffs’

23                     Reply is due May 17, 2021.

24                 3. The statutes of limitation applied to all current and former non-exempt employees

25                     of Defendant Integrated Communication Service, Inc. working as Technicians in

26                     connection with their claims under the Fair Labor Standards Act and various state

      ORDER GRANTING JOINT MOTION LIFT THE STAY ON ALL                             BARRAN LIEBMAN LLP
                                                                             601 SW SECOND AVENUE, SUITE 2300
      PROCEEDINGS - 1                                                             PORTLAND, OR 97204-3159
      Case No. 3:20-cv-05438-JLR                                            PHONE (503) 228-0500 FAX (503) 274-1212




     DB2/ 40679458.1
                 Case 3:20-cv-05438-JLR Document 66 Filed 04/09/21 Page 2 of 3




 1                     laws remain tolled through the Noting Date on Plaintiffs’ Motion for Conditional

 2                     Certification.

 3             IT IS SO ORDERED.

 4

 5             Dated this 9th day of April 2021.

 6

 7
                                                     A
                                                    _______________________________________
                                                    THE HONORABLE JAMES L. ROBART
 8

 9    Submitted by:

10

11

12
13

14

15

16

17

18

19

20

21

22

23

24

25

26

      ORDER GRANTING JOINT MOTION TO LIFT THE STAY ON ALL                      BARRAN LIEBMAN LLP
                                                                          601 SW SECOND AVENUE, SUITE 2300
      PROCEEDINGS - 2                                                          PORTLAND, OR 97204-3159
      Case No. 3:20-cv-05438-JLR                                         PHONE (503) 228-0500 FAX (503) 274-1212


     DB2/ 40679458.1
                 Case 3:20-cv-05438-JLR Document 66 Filed 04/09/21 Page 3 of 3




 1    BARRAN LIEBMAN LLP                                MILLER NASH GRAHAM & DUNN LLP

 2
      By s/ Sean P. Ray                                 By s/ Susan K. Stahlfeld
 3       Sean P. Ray, WSBA No. 47152                       Susan K. Stahlfeld, WSBA No. 22003
         Trevor Caldwell, WSBA No. 56018                   Katie Loberstein, WSBA No. 51091
 4       sray@barran.com                                   susan.stahlfeld@millernash.com
         tcaldwell@barran.com                              katie.loberstein@millernash.com
 5       Telephone: (503) 228-0500                         Telephone: (206) 624-8300
         Facsimile: (503) 276-1212                         Facsimile: (206) 340-9599
 6
         Attorneys for Defendant INTEGRATED             MORGAN, LEWIS & BOCKIUS LLP
 7       COMMUNICATION SERVICE, INC.

 8                                                      By s/ Andrew P. Frederick
      TERRELL MARSHALL LAW GROUP PLLC
                                                           Daryl S. Landy. Pro Hac Vice
 9                                                         Andrew P. Frederick, Pro Hac Vice
                                                           Nicole L. Antonopoulos, Pro Hac Vice
      By s/ Toby J. Marshall
10                                                         daryl.landy@morganlewis.com
         Beth E. Terrell, WSBA No. 26759                   andrew.frederick@morganlewis.com
         Toby J. Marshall, WSBA No. 32726
11                                                         nicole.antonopoulos@morganlewis.com
         bterrell@terrellmarshall.com                      Telephone: (714) 830-0600
         tmarshall@terrellmarshall.com
12                                                         Facsimile: (714) 830-0700
         Telephone: (206) 816-6603
         Facsimile: (206) 319-5450
13                                                         Attorneys for Defendants COMCAST
                                                           CORPORATION and COMCAST CABLE
      SCHNEIDER WALLACE COTTRELL
14                                                         COMMUNICATIONS MANAGEMENT,
      KONECKY LLP                                          LLC
15        Carolyn H. Cottrell, Pro Hac Vice
          Ori Edelstein, Pro Hac Vice
16        Michelle S. Lim, Pro Hac Vice
17    BERGER MONTAGUE PC
18        Camile Rodriguez Fundora, Pro Hac Vice
          Lane Vines, Pro Hac Vice
19
         Attorneys for Plaintiffs Michael Randall and
20       Allen Finney
21

22

23

24

25

26

      ORDER GRANTING JOINT MOTION TO LIFT THE STAY ON ALL                   BARRAN LIEBMAN LLP
                                                                       601 SW SECOND AVENUE, SUITE 2300
      PROCEEDINGS - 3                                                       PORTLAND, OR 97204-3159
      Case No. 3:20-cv-05438-JLR                                      PHONE (503) 228-0500 FAX (503) 274-1212


     DB2/ 40679458.1
